—Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered August 26, 1996, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a persistent felony offender, to a term of 15 years to life, unanimously affirmed.
The record establishes that following the court’s explanation to defendant of his right to be present at sidebar conferences with prospective jurors, defendant voluntarily, knowingly and intelligently waived such rights (see, People v Vargas, 88 NY2d 363). We conclude from the totality of the record that the court’s warnings to defendant concerning the disadvantages of attending sidebar conferences did not affect the voluntariness of the waiver (see, People v McLean, 246 AD2d 445, lv denied 91 NY2d 975).
The court properly denied defendant’s request for a circumstantial evidence charge since the defendant’s guilt was established, in part, through direct evidence, including eyewitness testimony concerning defendant’s actions (see, People v Roldan, 88 NY2d 826; People v Daddona, 81 NY2d 990).
The court properly exercised its discretion in sentencing defendant as a persistent felony offender. Concur — Nardelli, J. P., Williams, Tom, Lerner and Friedman, JJ.